Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a non-final Office Action on the merits.  Claims 1-7 are currently pending and are addressed below.
Priority
Acknowledgement is made of applicant’s claim priority for foreign application JP 2016-231408, filed on November 29th, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 29th, 2019 and June 22nd, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Constancis (US 5,930,739; hereinafter Constancis) in view of Yanaka et al. (US 8,050,820; hereinafter Yanaka).
claim 1, Constancis teaches an angular speed acquisition device (Constancis; col. 2 ll. 14-21, i.e., computer 5, which receives return information from telemeter 2 indicating the loop/angular speed of a vehicle) which is mountable on a leaning vehicle and is configured to acquire angular speed of the leaning vehicle about a road surface perpendicular axis, which is an axis perpendicular to a road surface on which the leaning vehicle runs (Constancis; col. 3 ll. 16-19, i.e., when the vehicle 1 is equipped with a steering angle sensor or a gyrometer, either will make it possible to estimate the loop/angular speed about an axis perpendicular to the road surface),
the angular speed acquisition device comprising:
a memory (Constancis; col. 2 ll. 14-17, i.e., computer 5; wherein a computer inherently contains a processor and memory) storing a relationship between a steering angle, which is a rotation angle about a rotational axis of the at least one steering shaft (Constancis; col. 2 ll. 14-21, i.e., computer 2 receives signals emitted by a steering angle sensor 7), a vehicle speed of the leaning vehicle (Constancis; col. 2 ll. 14-17, i.e., computer 2 receives signals emitted by a longitudinal speed sensor of the vehicle), and an angular speed about the road surface perpendicular axis (Constancis; Fig. 2, col. 1 ll. 8-10, i.e., The angular/loop speed of a vehicle can be estimated most simply by means of a gyrometer or from its longitudinal speed and its steering angle; meaning that there is a relationship between steering shaft rotation, vehicle speed, and angular velocity);
a processor (Constancis; col. 2 ll. 14, i.e., Computer 5; wherein a computer inherently contains a processor and memory) which is configured to, or programmed to, execute:
(a) a steering angle acquisition process of acquiring a signal related to the steering angle as a steering angle signal (Constancis; col. 2 ll. 14-21, i.e., computer 5 receives signals emitted by a steering angle sensor 7);
(b) a vehicle speed acquisition process of acquiring a signal related to the vehicle speed as a vehicle speed signal (Constancis; col. 2 ll. 14-17, i.e., computer 5 receives signals emitted by a longitudinal speed sensor of the vehicle); and
(c) a road surface perpendicular axis angular speed acquisition process acquiring the angular speed about the road surface perpendicular axis based on the relationship, stored in the memory (Constancis; col. 2 ll. 14, i.e., Computer 5; wherein a computer inherently contains a processor and memory), between the steering angle, the vehicle speed, and the angular speed about the road surface perpendicular axis (Constancis; Fig. 2, col. 1 ll. 8-10, i.e., The angular/loop speed of a vehicle can be estimated from its longitudinal speed and its steering angle; meaning that there is a mathematical relationship between steering shaft rotation, vehicle speed, and angular speed about the road surface perpendicular axis), and further based on the steering angle signal and the vehicle speed signal (Constancis; col. 2 ll. 14-21, i.e., a computer 5 receives information/signals from the telemeter 2, including steering angle and  longitudinal speed).
	Yet, Constancis does not explicitly teach:
the leaning vehicle including:
a vehicle body frame which leans rightward when turning right and leans leftward when turning left;
a front wheel unit which is supported by the vehicle body frame and includes at least one front wheel;
a rear wheel unit which is provided behind the front wheel unit in a vehicle front-rear direction, is supported by the vehicle body frame, and includes at least one rear wheel; and
at least one steering shaft steering at least one of the front wheel unit and the rear wheel unit,
	However, in the same field of endeavor, Yanaka teaches:
the leaning vehicle (Yanaka; Fig. 1 is a side view of a vehicle as an embodiment of the present invention) including:
a vehicle body frame (Yanaka; Fig. 1, Body 10) which leans rightward when turning right and leans leftward when turning left (Yanaka; col. 1 ll. 48-50, i.e., when the vehicle turns, the wheels and the body are inclined inward of the turning circle; meaning that the body will lean right when turning right, and left when turning left);
a front wheel unit which is supported by the vehicle body frame and includes at least one front wheel (Yanaka; Fig. 1, front wheel 12);
a rear wheel unit which is provided behind the front wheel unit in a vehicle front-rear direction, is supported by the vehicle body frame, and includes at least one rear wheel (Yanaka; Fig. 1, left rear wheel 14 and right rear wheel 16); and
at least one steering shaft steering at least one of the front wheel unit and the rear wheel unit (Yanaka; Fig. 1, col. 22 ll. 62 - col. 23 ll. 2, i.e., the actuator steers the wheel by rotating the king pin; meaning that the king pin acts as a steering shaft which turns a wheel unit),
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the angular speed acquisition device of Constancis with the leaning vehicle of Yanaka for the purpose of improving turning stability of the vehicle (Yanaka; Abstract).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Constancis in view of Yanaka and further in view of Kim (US 10,549,778; hereinafter Kim).
claim 2, the combination of the Constancis and Yanaka teach the angular speed acquisition device of claim 1.  Yet, they do not explicitly teach:
the memory stores the relationship between the steering angle, the vehicle speed, and the angular speed about the road surface perpendicular axis as a table determined by the steering angle and the angular speed about the road surface perpendicular axis, which are acquired when the leaning vehicle runs on circles with different sizes at different constant vehicle speeds.
	However, in the same field of endeavor, Kim teaches:
the memory stores the relationship between the steering angle, the vehicle speed, and the angular speed about the road surface perpendicular axis as a table determined by the steering angle and the angular speed about the road surface perpendicular axis (Kim; col. 2 ll. 4-13, the characteristic data table stored in memory.  These values include vehicle speed, steering angle, and yaw rate; meaning that memory stores the relationship between steering angle, vehicle speed, and angular speed/yaw rate about the road surface perpendicular axis as a table), which are acquired when the leaning vehicle runs on circles with different sizes at different constant vehicle speeds (Kim; col. 2 ll. 4-10, the characteristic data table stored in memory includes characteristic data measured in a normal state in advance; one of ordinary skill in the art would be able to recognize that the relationship between steering angle, vehicle speed, and inclination angle/vehicle-roll can be established by running a vehicle in circles of varying sizes).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular speed acquisition device mounted on a leaning vehicle of Constancis and Yanaka by the relationship of steering angle, vehicle .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Constancis in view of Yanaka, further in view of Kim, and further in view of Suzuki et al. (U.S. 7,822,575; hereinafter Suzuki).
Re. claim 3, the combination of Constancis, Yanaka, and Kim teaches the angular speed acquisition device of claim 2.  Yet, they do not explicitly teach:
the memory is configured to further store a relationship between the steering angle, the vehicle speed, and an inclination angle in a left-right direction, the inclination angle being an angle at which an axis of the vehicle body frame along a vehicle up-down direction is inclined in a vehicle left-right direction relative to a road surface perpendicular direction, and
the processor is further configured or programmed to execute a left-right direction inclination angle acquisition process of acquiring the inclination angle in the left-right direction based on the relationship between the steering angle, the vehicle speed, and the inclination angle in the left-right direction stored in the memory, the steering angle signal, and the vehicle speed signal.
However, in the same field of endeavor, Suzuki teaches:
the memory (Suzuki; col. 4 ll. 33-35, i.e., the ECU 2 includes a CPU 23, ROM 24, and RAM 25) is configured to further store a relationship between the steering angle (Suzuki; col. 8 ll. 62-65, i.e., the turning radius may be obtained from the steering angle by an arithmetic operation using the function formula), the vehicle speed, and an inclination angle in a left-right direction, the inclination angle being an angle at which an axis of the vehicle body frame along a vehicle up-down direction is inclined in a vehicle left-right direction relative to a road surface perpendicular direction (Suzuki; , and
the processor is further configured or programmed to execute a left-right direction inclination angle acquisition process of acquiring the inclination angle in the left-right direction based on the relationship between the steering angle, the vehicle speed, and the inclination angle in the left-right direction stored in the memory, the steering angle signal, and the vehicle speed signal (Suzuki; col. 7 ll. 47-49, i.e., a base tilt angle calculation unit 8 is provided to calculate the estimated base tilt angle based on the estimated turning radius rs (calculated from steering angle) and the vehicle speed v).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular speed acquisition device mounted on a leaning vehicle of Constancis, Yanaka, and Kim by the relationship of steering angle, vehicle speed, and angular of Suzuki for the purpose of providing a tilt-angle detecting apparatus that delivers more precise tilt-angle estimates under transient turning conditions (Suzuki; col. 3 ll. 43-51).
Re. claim 4, the combination of Constancis, Yanaka, Kim, and Suzuki teaches the angular speed acquisition device of claim 3.  Suzuki further teaches:
the memory (Suzuki; col. 4 ll. 33-35, i.e., the ECU 2 includes a CPU 23, ROM 24, and RAM 25) stores the relationship between the steering angle (Suzuki; col. 8 ll. 62-65, i.e., the turning radius may be obtained from the steering angle by an arithmetic operation using the function formula), the vehicle speed, and the inclination angle in the left-right direction as a table determined by the steering angle and the inclination angle in the left-right direction, the relationship between the steering angle, the vehicle speed, and the inclination angle (Suzuki; Fig. 3, Fig. 4, col. 7 ll. 37-54, i.e., the base tilt angle may be estimated by using a map based on the turning radius (calculated from steering angle) and vehicle speed; meaning that the relationship between steering angle, vehicle speed, and base tilt angle is stored in the memory as a table/map) having been acquired by running the leaning vehicle in circles with different sizes at different constant vehicle speeds (Suzuki; col. 7 ll. 50-54, i.e., the relationship between estimated base tilt angle, turning radius, and vehicle speed must be obtained in advance by actual measurement.  One of ordinary skill in the art would be able to recognize that the relationship between steering angle, vehicle speed, and inclination angle/vehicle-roll can be established by running a vehicle in circles of varying sizes).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular speed acquisition device mounted on a leaning vehicle of Constancis, Yanaka, and Kim by the relationship of steering angle, vehicle speed, and angular of Suzuki for the purpose of providing a tilt-angle detecting apparatus that delivers more precise tilt-angle estimates under transient turning conditions (Suzuki; col. 3 ll. 43-51).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Constancis in view of Yanaka and further in view of Suzuki.
Re. claim 5, the combination of Constancis and Yanaka teach the angular speed acquisition device of claim 1.  Yet, they do not explicitly teach:
the memory is configured to further store a relationship between the steering angle, the vehicle speed, and an inclination angle in a left-right direction, the inclination angle being an angle at which an axis of the vehicle body frame is inclined in a vehicle left-right direction relative to a road surface perpendicular direction, and
the processor is further configured, or programmed, to execute a left-right direction inclination angle acquisition process of acquiring the inclination angle in the left-right direction based on the relationship, stored in the memory, between the steering angle, the vehicle speed, and the inclination angle in the left-right direction, and further based on the steering angle signal and the vehicle speed signal.
	However, in the same field of endeavor, Suzuki teaches:
the memory (Suzuki; col. 4 ll. 33-35, i.e., the ECU 2 includes a CPU 23, ROM 24, and RAM 25) is configured to further store a relationship between the steering angle (Suzuki; col. 8 ll. 62-65, i.e., the turning radius may be obtained from the steering angle by an arithmetic operation using the function formula), the vehicle speed, and an inclination angle in a left-right direction, the inclination angle being an angle at which an axis of the vehicle body frame along a vehicle up-down direction is inclined in a vehicle left-right direction relative to a road surface perpendicular direction (Suzuki; Fig. 3, Fig. 4, col. 7 ll. 37-54, i.e., the base tilt angle may be estimated by using a map based on the turning radius (calculated from steering angle) and vehicle speed; meaning that the relationship between steering angle, vehicle speed, and base tilt angle is stored in the memory as a table/map), and
the processor is further configured or programmed to execute a left-right direction inclination angle acquisition process of acquiring the inclination angle in the left-right direction based on the relationship between the steering angle, the vehicle speed, and the inclination angle in the left-right direction stored in the memory, the steering angle signal, and the vehicle speed signal (Suzuki; col. 7 ll. 47-49, i.e., a base tilt angle calculation unit 8 is provided to calculate the estimated base tilt angle based s (calculated from steering angle) and the vehicle speed v).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular speed acquisition device mounted on a leaning vehicle of Constancis and Yanaka by the relationship of steering angle, vehicle speed, and angular of Suzuki for the purpose of providing a tilt-angle detecting apparatus that delivers more precise tilt-angle estimates under transient turning conditions (Suzuki; col. 3 ll. 43-51).
Re. claim 6, the combination of Constancis, Yanaka, and Suzuki teaches the angular speed acquisition device of claim 5.  Suzuki further teaches:
the memory stores the relationship between the steering angle, the vehicle speed, and the inclination angle in the left-right direction as a table determined by the steering angle and the inclination angle in the left-right direction, the relationship between the steering angle, the vehicle speed, and the inclination angle having been acquired by running the leaning vehicle in circles with different sizes at different constant vehicle speeds (Suzuki; col. 7 ll. 50-54, i.e., the relationship between estimated base tilt angle, turning radius (calculated from steering angle), and vehicle speed must be obtained in advance by actual measurement.  One of ordinary skill in the art would be able to recognize that the relationship between steering angle, vehicle speed, and inclination angle/vehicle-roll can be established by running a vehicle in circles of varying sizes).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular speed acquisition device mounted on a leaning vehicle of Constancis and Yanaka by the relationship of steering angle, vehicle .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Constancis in view of Yanaka and further in view of Yamasaki et al. (US 5,547,382; hereinafter Yamasaki).
Re. claim 7, the combination of Tseng, Yanaka, and Constancis teach the angular speed acquisition device of claim 1.  Yet, the combination of Tseng, Yanaka, and Constancis do not explicitly teach:
		the leaning vehicle is a riding simulator of a wheeled leaning vehicle.
	However, in the same field of endeavor, Yamasaki teaches:
the leaning vehicle is a riding simulator of a wheeled leaning vehicle (Yamasaki; Fig. 1, Abstract, i.e., a motorcycle riding simulation system including a model motorcycle operated and ridden upon by a person).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular speed acquisition device mounted on a leaning vehicle of Tseng, Yanaka, and Constancis by the riding simulator of a wheeled leaning vehicle of Yamasaki in order to train riders for driving two-wheeled vehicles (Yamasaki; col. 2 ll. 12-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667